Exhibit 10.3





FOURTH AMENDMENT TO
EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT




This Fourth Amendment to Expense Support and Conditional Reimbursement Agreement
(the “Fourth Amendment”) is made as of April 15, 2015 and effective as of
December 31, 2014 by and between HMS Income Fund, Inc. (the “Company”) and HMS
Adviser LP (the “Adviser”).




WHEREAS, the Company and the Adviser entered into that certain Expense Support
and Conditional Reimbursement Agreement dated as of December 30, 2013 (as
amended from time to time, the “Expense Support Agreement”), that certain
Amendment to Expense Support and Conditional Reimbursement Agreement dated as of
March 31, 2014, that certain Second Amendment to the Expense Support and
Conditional Reimbursement Agreement dated as of June 30, 2014, and that certain
Third Amendment to the Expense Support and Conditional Reimbursement Agreement
dated as of September 30, 2014 pursuant to which, among other things, the
Adviser, at its sole discretion and in consultation with the Company, agreed to
pay to the Company up to 100% of the Company Operating Expenses (as defined in
the Expense Support Agreement) in order for the Company to achieve a reasonable
level of expenses in relation to its investment income until December 31, 2014
(the “Payment Period”);
 


WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company to further amend the Expense Support
Agreement as set forth below;




NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:




1.  Section 2. 2 of the Expense Support Agreement is hereby restated in its
entirety as follows:




2.2 PRIORITY AND TIMING OF PAYMENTS. Any Reimbursement Payment under this
Agreement shall be made only after all outstanding Expense Support Payments from
the Adviser to the Company under the Expense Support and Conditional
Reimbursement Agreement by and between the Company and Adviser dated November
11, 2013 (the “2013 Expense Support Agreement”) have been reimbursed by the
Company.




The repayment of all Expense Support Payments is to be made within a period not
to exceed three (3) years from the date each respective Expense Support Payment
is determined. Expense Support Payments which remain unreimbursed three (3)
years after payment will be considered permanently waived and no longer eligible
for reimbursement by the Company under this Agreement.


The parties hereto agree that, to the extent that reimbursement of Expense
Support Payments are payable in accordance with Section 2.1, such reimbursements
shall be made in accordance with and subject to the provisions of Paragraph 4 of
the Fourth Amendment to Amended and Restated Fee Waiver Agreement by and among
the Company, the Adviser and MSC Adviser I, LLC (as successor in interest to
Main Street Capital Corporation and Main Street Capital Partners, LLC) entered
into as of the date hereof.




--------------------------------------------------------------------------------

Exhibit 10.3

Notwithstanding the foregoing, payment of current base management fees and/or
incentive fees under the Advisory Agreements, to the extent that they have not
been waived by the Adviser and/or the Sub-Adviser, shall have priority over, and
shall be made before, any Reimbursement Payment hereunder.




5.  This Fourth Amendment constitutes an amendment to the Expense Support
Agreement. The terms and provisions of the Expense Support Agreement and all
other documents and instruments relating and pertaining to the Expense Support
Agreement shall continue in full force and effect, as amended hereby. In the
event of any conflict between the provisions of the Expense Support Agreement
and the provisions of this Fourth Amendment, the provisions of this Fourth
Amendment shall control.




6. This Fourth Amendment (a) shall be binding upon the Company and the Adviser
(the “Parties”) and their respective successors and assigns; (b) may be modified
or amended only by a writing signed by each of the Parties; (c) may be executed
in several counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement; and (d) together with the Expense
Support Agreement, embodies the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, consents and understandings relating to such subject matter.






[Signature Page Follows]




--------------------------------------------------------------------------------

Exhibit 10.3



[Signature Page to Fourth Amendment to Expense Support and Conditional
Reimbursement Agreement]






IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be signed
by their respective officers thereunto duly authorized, as of the day and year
first above written.




HMS INCOME FUND, INC.
 
By: /s/ David M. Covington
Name: David M. Covington
Title: Chief Accounting Officer and Treasurer


HMS ADVISER LP


By: HMS ADVISER GP, its general partner
 
By: /s/ David M. Covington
Name: David M. Covington
Title: Chief Accounting Officer and Treasurer




ACKNOWLEDGEMENT:


The undersigned, MSC Adviser I, LLC, executes this Fourth Amendment solely for
the purpose of evidencing their acknowledgement of its execution.




MSC ADVISER I, LLC
 
By: /s/ Jason B. Beauvais
Name: Jason B. Beauvais
Title: Senior Vice President








